The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 22, 2018

                               2019COA127

No. 2018CA0647 Burger Inv. Family Ltd. P’ship v. City of
Littleton — Courts and Court Procedure — Jurisdiction of
Courts — Subject Matter Jurisdiction; Municipal Law — Home
Rule Cities — Littleton City Charter

     A division of the court of appeals considers the application of

North Avenue Ctr. v. City of Grand Junction, 140 P.3d 308, 310

(Colo. App. 2006) and Town of Frisco v. Baum, 90 P.3d 845 (Colo.

2014), to determine whether the Littleton Municipal Court had

exclusive original jurisdiction over all violations of the city’s charter

and ordinances.

     The division concludes that, although the relevant language in

the city’s charter is ambiguous, the city council’s and voters’ intent

— following the decision in Town of Frisco — was to limit the

jurisdiction of its municipal courts to only criminal matters. Thus,

a challenge to the city’s approval of an amendment to a planned
development plan was properly filed in the district court, rather

than the municipal court.
 COLORADO COURT OF APPEALS                                      2019COA127

Court of Appeals No. 18CA0647
Arapahoe County District Court No. 17CV31948
Honorable Elizabeth Beebe Volz, Judge


Burger Investments Family Limited Partnership; A & S Burger Investments,
LLC; 1241 LLC; 1221 LLC; and 1201 LLC,

Plaintiffs-Appellants,

v.

City of Littleton; Littleton City Council; and Stone Creek Real Estate Partners,
LLC,

Defendants-Appellees.


                         JUDGMENT REVERSED AND CASE
                          REMANDED WITH DIRECTIONS

                                   Division A
                        Opinion by JUDGE TAUBMAN
                    Bernard, C.J., and Davidson*, J., concur

                           Announced August 22, 2019


Foster, Graham, Milstein & Calisher, LLP, Chip G. Schoneberger, Denver,
Colorado, for Plaintiffs-Appellants

The Law Office of Steven J. Dawes, LLC, Steven J. Dawes, Denver, Colorado,
for Defendants-Appellees City of Littleton and Littleton City Council

Fairfield and Woods, P.C., Karen V. Reutzel, Jessica Alizadeh, Denver,
Colorado, for Defendant-Appellee Stone Creek Real Estate Partners, LLC


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2018.
¶1    This case presents the question whether the district court

 properly dismissed the complaint of plaintiffs — Burger Investments

 Family Limited Partnership and other entities1 — for lack of subject

 matter jurisdiction where the City of Littleton’s charter vests

 exclusive original jurisdiction in its municipal court over all

 violations of the charter and ordinances of the city. Because we

 conclude the charter provision at issue does not apply to civil cases,

 we reverse the district court’s judgment and remand the case for

 the court to reinstate Burger’s complaint.

                             I. Background

¶2    Defendant, Stone Creek Real Estate Partners, LLC, applied to

 the City of Littleton2 for approval of an amendment to a planned

 development plan that would allow for assisted living, memory care,

 and accessory uses commonly associated with assisted living and

 memory care facilities (“Application”). After a public hearing, the



 1 The plaintiffs are Burger Investments Family Limited Partnership;
 A&S Burger Investments, LLC; 1241 LLC; 1221 LLC; and 1201 LLC.
 For ease of reference, we refer to the plaintiffs collectively as
 “Burger.”
 2 The defendants are Stone Creek Real Estate Partners, LLC, the

 City of Littleton, and the Littleton City Council. For ease of
 reference, we refer to the defendants collectively as “Littleton.”

                                    1
 Littleton City Council found that the proposed amendment to the

 planned development plan conformed to the development standards

 of the Planned Development Amendment criteria specified in the

 city code; thus, it passed an ordinance approving the Application.

¶3    Burger owns property adjacent to the subject parcel and filed

 a complaint in the district court under C.R.C.P. 106(a)(4) to review

 the city council’s decision. In its complaint, Burger alleged that the

 city council’s decision violated specific provisions of the city’s code

 and that its actions in approving the Application were “contrary to

 law [and] contrary to the Code.”

¶4    Littleton moved to dismiss Burger’s complaint for lack of

 subject matter jurisdiction. It argued that pursuant to section 58 of

 Littleton’s charter and Town of Frisco v. Baum, 90 P.3d 845 (Colo.

 2004), the Littleton municipal courts have exclusive original

 jurisdiction to address the city council’s decision.

¶5    In pertinent part, section 58 of the City of Littleton’s Charter

 states, “There shall be a municipal court vested with exclusive

 original jurisdiction of all violations of the Charter and the

 ordinances of the City.”




                                    2
¶6    The district court concluded that Burger’s complaint alleged

 violations of specific ordinances; thus, exclusive original jurisdiction

 lay with the municipal court. Accordingly, the district court

 dismissed Burger’s Rule 106(a)(4) action for lack of subject matter

 jurisdiction, and this appeal followed.

      II. The City of Littleton’s Charter and Burger’s Complaint

¶7    Burger argues that the district court erred in its interpretation

 of the city’s charter as vesting the municipal court with exclusive

 original jurisdiction over Burger’s Rule 106(a)(4) appeal of the city

 council’s decision to approve the Application. In support of this

 argument, Burger contends that, for the City of Littleton to divest

 the district court of jurisdiction over appeals pursuant to Rule

 106(a)(4) and grant exclusive jurisdiction to its own municipal

 court, broader language is required than that contained in section

 58 of the city’s charter. We agree.

                         A. Standard of Review

¶8    In an appeal of a Rule 106(a)(4) proceeding, the appellate court

 is in the same position as the district court concerning review of a

 governmental body’s decision. Shupe v. Boulder Cty., 230 P.3d
1269, 1272 (Colo. App. 2010). “The appellate court is not bound by


                                    3
  any determination made by the trial court, but reviews the issues

  presented to that court de novo.” Leichliter v. State Liquor Licensing

  Auth., 9 P.3d 1153, 1155 (Colo. App. 2000). Generally, our review

  is limited to whether the governmental body’s decision was an

  abuse of discretion, based on the evidence in the record before that

  body, or was made in excess of its jurisdiction. Whitelaw v. Denver

  City Council, 2017 COA 47, ¶ 7, 405 P.3d 433, 437.

¶9     However, as here, when the parties dispute only the

  characterization of the complaint at issue and not the jurisdictional

  facts alleged within it, the trial court decides the jurisdictional

  question as a matter of law, and review that decision de novo. City

  of Boulder v. Pub. Serv. Co. of Colo., 2018 CO 59, ¶ 14, 420 P.3d
289, 293.

                             B. Applicable Law

¶ 10   District courts are courts of general jurisdiction authorized to

  hear all civil matters unless otherwise excepted in the state

  constitution. Colo. Const. art. VI, § 9(1); N. Ave. Ctr., L.L.C. v. City

  of Grand Junction, 140 P.3d 308, 310 (Colo. App. 2006). One such




                                      4
  exception allows home rule cities3 to create municipal courts and to

  vest them with exclusive jurisdiction over matters of local and

  municipal concern. N. Ave., 140 P.3d at 310.

¶ 11   When a home rule city exercises jurisdiction to address

  matters of local and municipal concern in its municipal court, the

  district court is divested of subject matter jurisdiction over those

  matters. Town of Frisco, 90 P.3d at 849 (noting that the

  constitution specifically allows a municipality to limit the

  jurisdiction of the district courts).

¶ 12   Accordingly, so that there is no conflict between the

  jurisdiction of state courts and that of municipal courts, the

  Colorado Constitution limits the jurisdiction of municipal courts to

  local and municipal matters. Id. at 848. Moreover, within the

  sphere of matters of local and municipal concern, a municipal court

  may only exercise the jurisdiction expressly granted to it in a

  charter or ordinance. Id. (“When the municipal court attempts to



  3 “Article XX, Section 6, of the state constitution, adopted by the
  voters in 1912, granted ‘home rule’ to municipalities opting to
  operate under its provisions and thereby altered the basic
  relationship of such municipalities to the state.” City & Cty. of
  Denver v. State, 788 P.2d 764, 766 (Colo. 1990).

                                      5
  exercise jurisdiction over matters outside either of [these]

  categories, we have found them to be exceeding their authority.”).

¶ 13   When interpreting a city charter, we construe it using the

  rules of statutory interpretation. Roybal v. City & Cty. of Denver,

  2019 COA 8, ¶ 11, 436 P.3d 604, 608; Mahaney v. City of

  Englewood, 226 P.3d 1214, 1217 (Colo. App. 2009). When the

  language of a charter provision is clear, we construe it according to

  its plain meaning. N. Ave., 140 P.3d at 311. We give effect to every

  word and do not adopt a construction that renders any term

  superfluous. Id.

¶ 14   Conversely, if the language of a city charter is ambiguous, we

  may ascertain its meaning by looking at extrinsic sources. Cook v.

  City & Cty. of Denver, 68 P.3d 586, 588 (Colo. App. 2003). These

  sources include legislative history, the consequences of a given

  construction, the legislative declaration of purpose, and the end to

  be achieved by the statute. McLaughlin v. Oxley, 2012 COA 114, ¶

  10, 297 P.3d 1007, 1009.

                               C. Analysis

¶ 15   As a home rule municipality, the City of Littleton has the

  authority, under the state constitution, to vest its municipal court


                                     6
  with jurisdiction over matters of local and municipal concern. It is

  undisputed that Burger’s Rule 106 action raises issues of local or

  municipal concern. However, because municipal courts may only

  exercise jurisdiction expressly granted to them, the dispositive issue

  is whether the city’s charter confers exclusive jurisdiction on its

  municipal court for matters pertaining to Burger’s Rule 106 action,

  thereby divesting the district court of subject matter jurisdiction.

¶ 16    In Town of Frisco, the supreme court analyzed the terms of

  Frisco’s city charter delegating authority to its municipal court to

  hear “all matters arising under [Frisco’s] Charter, the ordinances,

  and other enactments of the Town.” 90 P.3d at 846. Because the

  Town of Frisco’s charter vested its municipal court with jurisdiction

  over all matters arising under the town’s ordinances, and the

  plaintiff’s Rule 106(a)(4) action alleged violations of the town’s

  ordinances, the supreme court concluded that, by its plain

  language, the charter vested Frisco’s municipal court with exclusive

  original jurisdiction over the plaintiff’s Rule 106 action. Id. at 850.

  Accordingly, the district court lacked subject matter jurisdiction.

  Id.




                                     7
¶ 17   By contrast, in North Avenue, where a city’s charter language

  was similarly at issue, a division of this court interpreted the

  charter to vest the municipal court with exclusive jurisdiction over

  “all causes arising under” the city’s ordinances “for a violation

  thereof.” 140 P.3d at 311. The division concluded that the

  plaintiff’s request for a variance (and the city’s denial thereof) did

  not allege a “violation” of the city’s ordinances, and therefore, the

  case was properly before the district court. Id.

¶ 18   Though, as noted, we review the district court’s order de novo,

  we agree with its determination that the circumstances of this case

  are distinguishable from those of North Avenue. However, as the

  district court observed,

             [t]o the extent that North Avenue narrows the
             ruling in Town of Frisco by finding that there is
             a meaningful difference between charters that
             give municipal courts jurisdiction over “all
             matters” arising from the city’s charter, codes
             or ordinances and charters that limit
             jurisdiction to “violations” of the same, the
             court agrees that this case falls under the
             narrower interpretation presented by North
             Avenue.

¶ 19   In light of Town of Frisco and North Avenue, we must interpret

  section 58 of the City of Littleton’s charter. Burger contends that



                                      8
  the section’s language, “all violations of the Charter and the

  ordinances of the City” limits its reach to criminal or quasi-criminal

  cases. In contrast, Littleton maintains that section 58 is not so

  limited, relying on provisions of the Littleton Municipal Code.

¶ 20   We conclude that these two interpretations are reasonable,

  and, therefore, section 58 of the city’s charter is ambiguous.

  Accordingly, we must look to legislative history and other factors to

  determine its meaning. See McLaughlin, ¶ 10, 297 P.3d at 1009.

¶ 21   A review of the “legislative history” of section 58 of the city’s

  charter persuades us that Burger’s interpretation is correct. The

  minutes of the Littleton City Council of August 17, 2004, show

  conclusively that the council unanimously approved a motion to

  modify section 58 of the charter to ensure that the municipal court

  did not have jurisdiction in civil cases. That action was taken

  following the supreme court’s decision in Town of Frisco. As the

  council minutes reflect, the ordinance, before its amendment, “was

  essentially the same as the Frisco Charter provision.” Minutes of

  Proceedings, Littleton City Council, Aug. 17, 2004, No. 7. Because

  the municipal court had dealt almost exclusively with criminal

  matters, the amendment “would maintain jurisdiction in the


                                     9
  municipal court of all violations of the City Code but would

  eliminate jurisdiction for any civil cause or matter arising under the

  Charter or ordinance of the city.” Id.

¶ 22   According to the minutes, one council member asked that an

  article be placed in the Littleton Report, a local newsletter, to

  explain the matter to voters, who were asked to approve the

  amendment in the November 2004 elections. The October 2004

  issue of the Littleton Report informed the voters as follows:

             A recent Colorado Supreme Court decision
             involving the town of Frisco, Colorado provided
             that the Frisco Municipal Court would have
             “exclusive original jurisdiction over all matters
             under the Charter, the ordinances and other
             enactments of the Town.” For cities like
             Littleton, that have provisions similar or
             identical to the Frisco provision, civil
             jurisdiction on many municipal matters will
             have to be filed in the Municipal Court first.
             Municipal Courts, since their inception, have
             dealt almost exclusively with criminal matters.
             Up to this point, all challenges to municipal
             matters, arising under the city code[,] have
             generally been resolved in State District Court.
             The decision of the Supreme Court now raises
             the possibility of those cases being filed in
             Municipal Court. This would create many
             problems for the city, not the least of which are
             increased costs, the possibility of having to
             hire additional court personnel to handle the




                                     10
               increased number of cases, and adding one
               more layer of court review and delay in a case.4

¶ 23     At the election, the voters approved what was denominated as

  Question 2C, thereby amending section 58 of the charter. This

  approval makes it clear that both the city council and the voters

  intended the amendment to limit the jurisdiction of the Littleton

  Municipal Court to criminal cases.

¶ 24     Accordingly, we conclude that the district court erred in

  concluding that the municipal court has exclusive original

  jurisdiction over Burger’s complaint and in dismissing the

  complaint. We therefore remand the case to the district court to

  reinstate the complaint.

                                III. Conclusion

¶ 25     The judgment is reversed, and the case is remanded for the

  court to reinstate Burger’s complaint.

         CHIEF JUDGE BERNARD and JUDGE DAVIDSON concur.




  4   Littleton Report, City of Littleton, October 2004, p.1.

                                       11